United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1661
Issued: January 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2017 appellant filed a timely appeal from a February 1, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the most recent merit decision, dated December 27, 2016, the date of to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 21, 2016 appellant, then a 53-year-old program support clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed tendinitis as a result of an
1

5 U.S.C. § 8101 et seq.

increased workload of typing and writing. She first became aware of her condition and of its
relationship to her federal employment on June 1, 2016. A supervisor noted that appellant had
stopped work on September 16, 2016 at 1:00 p.m. and returned to work on the same date at 3:00
p.m.
By development letter dated November 2, 2016, OWCP informed appellant of the
evidence necessary to support her claim and requested that she submit additional factual and
medical evidence. It requested that she respond to a questionnaire and afforded her 30 days to
submit additional evidence. In a letter of the same date, OWCP requested additional evidence
from the employing establishment with regard to appellant’s duties as a federal employee.
On November 21, 2016 appellant responded to OWCP’s inquiries. She stated that she
had visited her physician in June 2016 and that she was experiencing aching, burning, cramping,
stiffness, numbness, pain, swelling, tingling, and weakness bilaterally in her hands, wrists, and
fingers. Appellant described her duties as including typing, writing, placing records in boxes and
envelopes, and answering telephones. She noted that on weekends she washed and cleaned her
house. Appellant stated that her symptoms were constant and that nothing had been effective in
curing them. She noted that she had no previous injuries to her hands, arms, or wrists, and had
never been diagnosed with gout, arthritis, hypothyroidism, diabetes, or ganglion.
By letter dated November 21, 2016, Dr. Elsie Morris, Board-certified in occupational
medicine, diagnosed a repetitive use work-related injury and tendinitis. She noted that on
physical examination appellant’s wrists were negative for swelling, with “increased prominence”
of both ulna and radial styloid bones, along with tenderness to palpation over the carpal bones
bilaterally. Appellant experienced pain with flexion, extension, and medial bending of the
wrists. Dr. Morris noted that her workload had recently increased due to staff shortage and that
she typed and wrote for eight hours per day processing medical records.
By letter dated November 25, 2015, the employing establishment responded to OWCP’s
inquiries. A supervisor noted that appellant’s duties included organizing and managing patients’
health information, entering veterans’ information by typing and writing, answering the
telephone, putting veterans’ records into boxes and envelopes, ensuring paperwork was properly
filled out, verifying the accuracy and accessibility of files, ensuring all files are secure,
communicating with physicians and other health care professionals to clarify diagnoses or to
obtain additional information, maintaining electronic health records databases, and analyzing
electronic data.
By decision dated December 27, 2016, OWCP denied appellant’s claim. Although it
accepted the implicated factors of her federal employment, it found that she had not submitted
any medical evidence containing a firm diagnosis causally related to the accepted factors of her
federal employment. On January 13, 2017 appellant requested reconsideration. With her request
she submitted a narrative statement in which she stated, “I received a telephone call in 12/2016
stating that the claims examiner did not know what part of my body was injured. Throughout all
the documents provided both hands was listed and tendonitis was the diag.”
By decision dated February 1, 2017, OWCP denied appellant’s request for
reconsideration. It found that her January 10, 2017 letter was not relevant to the reason her claim

2

was denied, because it was not medical evidence. OWCP further found that Dr. Morris’ report
dated November 21, 2016 was already considered in its previous decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
OWCP issued a merit decision dated December 27, 2016 in which it found that appellant
had not submitted any medical evidence containing a firm diagnosis of a medical condition
causally related to the accepted factors of her federal employment. Therefore this is the
underlying issue in this case.
In her January 13, 2017 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered.
With her reconsideration request, appellant submitted a narrative statement in which she
stated, “I received a telephone call in 12/2016 stating that the claims examiner did not know
what part of my body was injured. Throughout all the documents provided both hands was listed
and tendonitis was the diag.” The underlying issue in this case is whether appellant developed
an occupational disease causally related to factors of her employment. That is a medical issue
which must be addressed by new and relevant medical evidence.4 Appellant’s own factual
interpretation of the medical evidence does not constitute relevant medical evidence,5 as lay
persons are not competent to render medical opinion.6
The Board therefore finds that, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, or advance a new and relevant legal argument not previously
2

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

4

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

See L.I., Docket No. 17-0759 (issued July 6, 2017).

6

See S.G., Docket No. 17-0968 (issued September 13, 2017); James A. Long, 40 ECAB 538 (1989).

3

considered. Thus, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(3).
Appellant did not submit any additional medical evidence in support of her request for
reconsideration. Therefore she did not submit relevant or pertinent new evidence not previously
considered. As such, the Board finds that appellant did not meet the third above-noted
requirement of 20 C.F.R. § 10.606(b)(3) in her reconsideration request.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

